223 F.3d 445 (7th Cir. 2000)
ROBINSON ENGINEERING COMPANY, LTD. PENSION  PLAN AND TRUST and R. W. ROBINSON & ASSOCIATES  COMPANY PROFIT SHARING PLAN,  Plaintiffs-Appellees,v.MARK G. GEORGE, Defendant-Appellant.
No. 98-3685
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 2, 1999Decided August 3, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 88 C 1071--Charles R. Norgle, Sr., Judge.
Before Ripple, Kanne, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Robinson  Engineering Co. Ltd. Pension Plan and Trust  (Robinson) filed suit against Mark George  (George) alleging that George defrauded Robinson  out of nearly $1,000,000. Robinson claims that it  eventually served George at his residence in  Canada. George never showed up in the district  court, however, and the court in due course  entered a default judgment in Robinson's favor.  Ten years later, asserting that he had never been  served, that he had only recently discovered the  existence of the judgment, and that the district  court had never properly acquired personal  jurisdiction over him, George filed a motion  under Fed. R. Civ. P. 55(c) and 60(b)(4) to  vacate the default judgment. The court denied  George's motion. For the reasons stated below, we  reverse and remand for further proceedings.


2
* This case began more than ten years ago. On  February 5, 1988, Robinson filed a complaint  alleging that George, Timothy McDonald, and Canam  Financial Group, Ltd. had defrauded Robinson out  of nearly $1,000,000 through violations of the  Organized Crime Control Act of 1970 (RICO), 18  U.S.C. sec.sec. 1961-68, Section 12 of the  Securities Act of 1933, 15 U.S.C. sec. 77l, and  Section 10 of the Securities Exchange Act of  1934, 18 U.S.C. sec. 78j(b) and Rule 10b-5, 17  C.F.R. 240.10b-5. Robinson also alleged  supplemental state law claims for rescission and  fraud. The court issued a summons for George with  a service address of 400 E. Randolph Street,  Suite 1622, Chicago, Illinois.


3
No one served George on Randolph Street, but  Robinson got wind of the fact that he could be  found in Canada, and so it took steps to locate  him there. On June 29, 1988, Robinson filed a  return of service indicating that Canadian  process server Jim Bangs had served George. (We  note that this was not a timely filing under Fed.  R. Civ. P. 4(g),which requires that proof of  service must be made "promptly" and "in any event  within the time during which the person served  must respond to the process." According to  Bangs's affidavit, he accomplished service on May  12, 1988. The summons states that George had to  respond within 20 days, which would have been  June 1, 1988, as provided by Fed. R. Civ. P. 6.  Proof of service, however, was not filed with the  court until June 29, 1988, and was docketed June  30. Because we have decided this case on other  grounds, we need not resolve whether George may  complain about this defect now.) The return of  service was supported by an affidavit from Bangs  indicating that service of process had been made  by leaving the summons and complaint with an  individual residing at George's abode in Calgary,  in the Canadian province of Alberta.


4
The details of that alleged service reveal why  George has brought the present action. Bangs  reported that he first determined that George and  McDonald resided in apartment 806 of a  condominium development in Calgary. On May 4,  1988, he observed that George's automobile was  parked in the basement of the condominium  building. By speaking with the condominium  development management, Bangs confirmed that  George lived in apartment 806. Bangs then  arranged with the inspection service coordinator  of the development's property management company  to serve a notice to inspect McDonald and  George's apartment. On the morning of May 12,  1988, Bangs and the inspector went to the  apartment and the inspector knocked on the door.  When there was no answer, the inspector opened  the door to the apartment and entered to conduct  his inspection. Bangs remained in the hallway.


5
Bangs then saw a man whom the inspector  identified as one of the apartment's tenants.  Although it is clear that Bangs remained in the  hallway and did not enter the apartment, it is  unclear from the affidavit if the man emerged  from the apartment, was about to enter the  apartment, or merely passed Bangs in the hallway.  When Bangs asked the man if he was McDonald or  George, the man responded he was neither. Bangs  nonetheless thought that the man fit McDonald's  physical description; he consequently served the  man with a copy of the summons. The inspector  told Bangs that after the man was served he  became engrossed in the contents of the summons,  flipping from page to page. The affidavit closes  with Bangs's statement that he believes that the  summons and complaint were brought to George's  attention.


6
On July 25, 1988, the district court entered a  minute order of default judgment in favor of  Robinson and scheduled a prove-up hearing for  August 4, 1988. After the prove-up hearing, the  court entered a default judgment in favor of  Robinson for $959,198 plus costs. The three  defendants were held jointly and severally  liable.


7
Ten years later, on March 18, 1998, George  alone moved to vacate the default judgment  pursuant to Fed. R. Civ. P. 55(c) and 60(b)(4).  George alleged that the default judgment was void  for lack of proper service under Fed. R. Civ. P.  4. The motion was supported by two documents:  an  affidavit from George and a purported affidavit  from McDonald. The document from McDonald is so  irregular, however, that we refrain here from  calling it an affidavit. The county and state are  not indicated; there is no notary seal; the  "notary" did not print or type his or her name or  give a commission number; and the "notary"  alleged that the commission was good for life.  Florida, at least (the state where George's  affidavit was signed), would regard this as a  nonconforming affidavit. See Fla. Stat. sec.sec.  117.01(1), 117.05. George's affidavit, which does  not suffer from these flaws, indicates that he  was never served with the summons and did not  become aware of the default judgment until late  1997. The supposed statement from McDonald states  that he was never served and that at the time  service was purportedly made, he did not fit the  description attributed to him by Bangs. George  also filed a supplemental affidavit indicating  that he and McDonald were the only residents of  the apartment, including during the period when  Bangs attempted service. On August 10, 1998, the  court entered an order denying the motion to  vacate the default judgment and George  subsequently filed this appeal.

II

8
The abuse of discretion standard of review  governs both our consideration of the district  court's entry of default and default judgment,  Merrill Lynch Mortgage Corp. v. Narayan, 908 F.2d 246, 250 (7th Cir. 1990), and our review of its  disposition of George's motion to vacate or set  aside those rulings, id. "A judgment is void for  the purposes of Rule 60(b)(4) if the court that  rendered it lacked jurisdiction of the subject  matter, or of the parties, or if it acted in a  manner inconsistent with due process of law."  United States v. Indoor Cultivation Equipment  From High Tech Indoor Garden Supply, 55 F.3d 1311, 1316 (7th Cir. 1995) (internal quotations  and citations omitted). And "[i]f the underlying  judgment is void, it is a per se abuse of  discretion for a district court to deny a  movant's motion to vacate the judgment under Rule  60(b)(4)." Id. at 1317. See also Gulf Coast Fans,  Inc. v. Midwest Electronics Importers, Inc., 740 F.2d 1499, 1511 (11th Cir. 1984) (holding trial  court abused its discretion in refusing to set  aside default judgment where questions as to  personal jurisdiction remained).


9
George raises two alternative arguments for why  service of process was defective first, service  was not proper, because abode service was not  allowed under the then-applicable version of Rule  4; second, even if abode service was proper,  Robinson failed to meet the requirements of that  rule. Rule 4 was amended effective December 1,  1993. Service of process, however, is governed by  the version of Rule 4 in effect at the time  service was attempted. See Manufacturers Hanover  Trust Co. v. Ponsoldt, 51 F.3d 938, 938 n.1 (11th  Cir. 1995). We must therefore apply the 1988  version of the rule to this case, to which we  refer as Rule 4 (1988).


10
Under Rule 4 (1988), the ordinary territorial  limits of effective service were defined to be  "anywhere within the territorial limits of the  state in which the district court is held, and,  when authorized by a statute of the United States  or by these rules, beyond the territorial limits  of that state." Rule 4(f) (1988) (emphasis  added). The rule identified two situations in  which service might occur upon a party who was  not an inhabitant of or found within the state.  The first appeared in Rule 4(e) (1988), which  authorized such service whenever either a statute  of the United States or a statute or rule of  court of the state where the court was sitting  did so. The manner of service was to follow  either the relevant United States statute or  state statute, or for those relying on federal  statutes, "if there is no provision therein  prescribing the manner of service, in a manner  stated in this rule." Id. Rule 4(b) and (c)  (1988) set forth the manner of service and the  persons who could be served for ordinary cases.  Recognizing, however, that service in foreign  countries presented additional complications, the  rule also included special "Alternative  Provisions for Service in a Foreign Country."  Rule 4(i) (1988).


11
Rule 4(e) is primarily concerned with the  individual's amenability to the court's power,  rather than the particular method of service that  may be used. See David D. Siegel, Practice  Commentaries, C4-25 (contained in 28 U.S.C.A.  Federal Rules of Civil Procedure Rules 1-11  (1992)). In order to determine whether George was  amenable to the Illinois federal court's power in  1988, we must first determine if the federal  statutes at issue provide for service in a  foreign country. Neither party addressed this  question; instead, everyone jumped immediately to  the question of the proper method(s) of service.  All of the federal statutes at issue here  authorize nationwide service of process,1 but  not all of them authorize service in a foreign  country. Compare Stauffacher v. Bennett, 969 F.2d 455, 460-61 (7th Cir. 1992) (holding RICO  statute, 18 U.S.C. sec. 1965(b), authorizes  nationwide but not international service of  process and stating plaintiff must rely on state  long-arm statute for authorization to serve out-  of-country defendant), with Robinson v. Penn  Central Co., 484 F.2d 553, 554 (3d Cir. 1973)  (noting service of process provisions of  Securities Act of 1933, 15 U.S.C. sec. 77v(a),  and Securities Exchange Act of 1934, 15 U.S.C.  sec. 78aa, authorize worldwide service of process  by stating service is proper "wherever the  defendant may be found"); see also Wright &  Miller, Federal Practice and Procedure sec. 1133  at 367 n.9 (1987); Advisory Committee Notes to  1963 Amendment to Rule 4 (listing Securities Act  and Securities Exchange Act as examples of  statutes that permit service outside the United  States).


12
Following these authorities, we conclude that  service in Canada was authorized at least for the  claims under the Securities Act and the  Securities Exchange Act. What of the other  claims? The RICO claim arises out of the same  nucleus of operative fact as the securities  claims; it was therefore proper for the federal  court to assert personal jurisdiction over George  for it as well, under the idea of pendent  personal jurisdiction. IUE AFL-CIO Pension Fund  v. Herrmann, 9 F.3d 1049, 1056-57 (2d Cir. 1993)  (applying doctrine of pendent personal  jurisdiction to assert personal jurisdiction over  related state law claims); Robinson, 484 F.2d at  555-56 (holding it was proper for district court  to entertain pendent state law claims where  federal claims provided for extraterritorial  service). The supplemental state common law fraud  and rescission claims are somewhat more complex.  Under the Federal Rules as they stood in 1988 it  was unclear if the nationwide service provided  for in a federal statute could be used to gain  personal jurisdiction over the defendant for a  state law claim as well. (This was obviously only  a problem if the state's long-arm statute would  not have provided for jurisdiction; otherwise  there would be an independent and uncontroversial  basis for personal jurisdiction over the state  claims.) See Siegel, Practice Commentaries at C4-  26 (explaining ambiguity and citing In re Penn  Central Securities, 338 F. Supp. 436 (E.D. Pa.  1972), aff'd, 484 F.2d 553 (3d Cir. 1973), as  supporting "pendent personal jurisdiction"). In  our view, the same logic that lies behind the  supplemental jurisdiction statute for purposes of  subject matter jurisdiction, 28 U.S.C. sec. 1367,  supports the application of supplemental personal  jurisdiction over claims that are properly before  the court under sec. 1367. As far as United  States law is concerned, George was amenable to  the jurisdiction of the United States District  Court for the Northern District of Illinois. We  pause to note, however, that a foreign country  may or may not agree with the American theory of  the reach of the personal jurisdiction of the  United States court, and that its view could  easily affect the enforceability of the ultimate  United States judgment in its own courts.2


13
We turn then to the method of service that was  used. The first question is which law or laws  provided the authorized methods available to the  court; next, we must consider whether the method  used for George complied with that law. There are  three possibilities: Illinois state law, the  Federal Rules of Civil Procedure, or Canadian law  (which in this case would be the provincial law  of Alberta, Alberta Rules of Court, Alberta  Regulation 390/68). George thinks that Rule 4(e)  (1988) requires the exclusive use of state (here,  Illinois) methods of service when a federal court  is effecting service beyond the territorial  limits of the state in which it is sitting. This  is not, however, what the rule says. The first  sentence of Rule 4(e) (1988) provides:


14
Whenever a statute of the United States or an  order of court thereunder provides for service of  a summons, or of a notice, or of an order in lieu  of summons upon a party not an inhabitant of or  found within the state in which the district  court is held, service may be made under the  circumstances and in the manner prescribed by the  statute or order, or, if there is no provision  therein prescribing the manner of service, in a  manner stated in this rule. (Emphasis added.)


15
As none of the federal statutes at issue here  prescribe a method of service, the methods of  service laid out in the rest of Rule 4 (1988) are  proper. See Wright & Miller, sec. 1117 at 267  ("In the event that the [federal] statute does  not set forth a method for serving process,  service will be made under the appropriate  subdivision of Rule 4."); Siegel, Practice  Commentaries at C4-30 ("Absent a prescribed  method in the federal statute, the regular Rule  4 methods govern."); Advisory Committee Notes to  1963 Amendment ("The clause added at the end of  the first sentence [of section (e)] expressly  adopts the view taken by commentators that, if no  manner of service is prescribed in the statute or  order, the service may be made in a manner stated  in Rule 4.").


16
Rule 4(i) (1988) provides supplemental means of  service to be used when the person to be served  is in a foreign country:"When the federal or  state law referred to in subdivision (e) of this  rule authorizes service upon a party not an  inhabitant of or found within the state in which  the district court is held, and service is to be  effected upon the party in a foreign country, it  is also sufficient if service of the summons and  complaint is made . . . [using the methods there  specified]." (Emphasis added.) See also Wright &  Miller, sec. 1133 at 369. The rule was designed  to deal with difficulties that may not be  encountered in purely domestic litigation and to  accommodate the judicial policies and procedures  of foreign countries. See Advisory Committee  Notes to 1963 Amendment. By allowing use of these  other means of service, Rule 4(i) (1988) and its  current counterpart, Rule 4(f), also help  plaintiffs to ensure that any eventual judgment  will be enforceable in the foreign jurisdiction.  See Wright & Miller, sec. 1133. It neither  requires use of the foreign jurisdiction's  methods of service nor forbids use of the federal  rules.


17
The net result for George's case is that Rule  4(d)(1) (1988) was one proper method of service.  That rule authorizes service on an individual  either by personal delivery of a copy of the  summons and complaint, or "by leaving copies  thereof at the individual's dwelling house or  usual place of abode with some person of suitable  age and discretion then residing therein," or by  delivering a copy of the summons and of the  complaint to an authorized agent. Both parties  agree that George resided in Apartment 806 of the  condominium complex in Calgary. What is unclear  is whether Bangs left the summons and complaint  with "some person of suitable age and discretion  then residing therein"--namely, McDonald, who  everyone agrees also resided there.  Unfortunately, the evidence on that point is  murky at best.


18
Bangs's affidavit provides little information  regarding the precise circumstances under which  he served the summons. Most importantly, there is  almost nothing to suggest that Bangs was  reasonable in believing that the man he served  resided in Apartment 806 or was McDonald. (Bangs  himself did not think it was George, nor is there  any other evidence supporting that possibility.)  Bangs's affidavit is silent as to whether the man  was exiting the apartment when served, entering  the apartment, or just passing by in the hallway.  Other sections of the affidavit do more to  undercut Bangs's identification of the man than  to confirm it. When Bangs asked the man if he was  McDonald or George, the man responded "No."  Nothing in the affidavit or the record indicates  that the man had any reason to suspect that Bangs  was a process server and therefore lied to avoid  being served. Moreover, Bangs describes the man  as "5 foot 8 inches tall, dark thin balding hair,  slight beard growth." For what it is worth, this  description does not match McDonald's description  of himself at that time (two inches taller, with  red hair and a full red beard) in the document he  furnished to the court. (Despite the deficiencies  of that document, the district court did not say  that it was refusing to rely upon it.) Finally,  Bangs's affidavit gives only the inspector's  statement that the man was a tenant of the  apartment as a basis for Bangs's belief that the  man resided there. The inspector's statement,  however, is hearsay, and it is not corroborated  by any other facts provided in the affidavit.  Even if hearsay statements may appear in  affidavits, but see Wilson v. Stinnett, 96 B.R. 301, 303 n.4 (E.D. Cal. 1989) (refusing to  consider affidavit stating service was mailed  because it was inadmissible hearsay), courts look  at the presence of hearsay in determining how to  weigh the evidence contained in contradictory  affidavits. See United States v. Watkins, 168 F.2d 883, 885 (2d Cir. 1948) (holding proof of  court's jurisdiction over defendant insufficient  when based solely on hearsay statements regarding  person's residence); Computerland Corp. v. Batac,  Inc., 1989 WL 47294, *3 (S.D.N.Y.) (discounting  affidavit based upon hearsay assertions).  Robinson provides no evidence to suggest that  Bangs reasonably relied on the inspector's  statement. It might have been possible to secure  an affidavit from the inspector swearing that he  witnessed Bangs give the documents to a resident  of the apartment, or better yet to McDonald.  Robinson might have obtained a photograph of  McDonald and obtained Bangs's affidavit that this  was the person he served, assuming that was true.  Bangs could have waited to see if the person  served was in fact a resident of Apartment 806.  None of these things happened.


19
Unfortunately, the district court did not  explain why it chose to overlook these problems.  In the initial entry of judgment, the district  court concluded that McDonald and George were  served and that "the service of process . . . is  proper and sufficient under Rule 4 of the Federal  Rules of Civil Procedure." No reasons for that  conclusion appear in the order. This does not  necessarily mean that the court's initial  decision to enter the default judgment in 1988  was wrong, given the fact that personal  jurisdiction is sometimes tested in an  adversarial proceeding only after the entry of  such a judgment. See Venable v. Haislip, 721 F.2d 297, 300 (10th Cir. 1983) (holding evidentiary  hearing regarding whether service was proper  where court failed to determine if person who  received summons was authorized to accept service  for defendant); Hicklin v. Edwards, 226 F.2d 410,  413 & n.1 (8th Cir. 1955) (holding requirements  of abode service not met where person who  received summons was not a resident of the  defendant's house); Hasenfus v. Corporate Air  Services, 700 F. Supp. 58, 65-66 (D. D.C. 1988)  (holding no proper abode service where summons  left with someone believed to be a resident but  who in fact was not); Scheerger v. Wiencek, 34 F. Supp. 805 (W.D. N.Y. 1940) (holding service  insufficient where marshal's affidavit did not  state where service was made or that person  served was "of suitable age and discretion"). By  the time the motion to set aside the default had  been filed, however, the court had even more  information, through George's own affidavit and  McDonald's statement (despite its technical  deficiencies, which may have been curable). Taken  together, the glaring holes in Bangs's original  affidavit and the additional information  furnished by George and McDonald cast serious  doubt on the question whether George was ever  properly served.


20
In denying the motion to vacate the default  judgment, the court decided that the requirements  of Rule 4 (1988) were met because: (1) it found  Bangs's account of service to be credible, (2)  its independent investigation led it to believe  that McDonald and George had reason to evade  service, and (3) it found George's affidavits to  be self-serving. There are several problems with  this analysis. First, the court misconstrued  Bangs's affidavit: the court somehow came to the  conclusion that Bangs said that the man was  standing "in" Apartment 806, whereas the  affidavit actually says "I remained in the  hallway and saw a white male. . . ." Second, the  court's assumption that George was evading  service is not supported by any evidence in the  record. From the record, it appears that after  Robinson determined that George had moved to  Canada, only one attempt at service was made.  Robinson contends that this case is similar to  those where the plaintiffs have made multiple  attempts of service and were rebuffed at every  turn. Cf. Swaim v. Moltan Co., 73 F.3d 711, 721  (7th Cir. 1996); Matter of State Exchange Finance  Co., 896 F.2d 1104, 1105-06 (7th Cir. 1990).  Counsel for Robinson explained at oral argument  that they in fact have made several attempts over  the past years to find George and have found him  exceedingly difficult to pin down. That may be  so, but Robinson did not support this position  with evidence before the district court either in  1988 or in 1998. Without such evidence, the court  had no basis for determining whether George has  in fact evaded service and enforcement of pending  judgments. Third, the district court based its  refusal to disturb the default judgment on  several cases where the complaint and summons  were left with cooks, doormen, and other personal  service providers. See, e.g., The Stars' Desert  Inn Hotel & Country Club, Inc. v. Hwang, 105 F.3d 521, 522, 524 (9th Cir. 1997); National  Development Co. v. Triad Holding Corp., 930 F.2d 253 (2d Cir. 1991); Home-Stake Production Co. v.  Talon Petroleum, C.A., 907 F.2d 1012 (1990). None  of these cases is on point, however, because in  each of those situations it was clear that the  person who received the complaint and summons had  some relationship to the person for whom service  was intended and some duty to pass along mail and  other documents to that person.


21
In this case, the evidence does not show who  the person Bangs served was. It might have been  McDonald, but it equally might have been a third  (unidentified) resident of the apartment, a  guest, or a passerby. This is not enough to  support a finding of proper service in a default  judgment situation. Cf. Precision Etchings &  Findings, Inc. v. LGP Gem, Ltd., 953 F.2d 21 (1st  Cir. 1992) (holding process insufficient where  summons was received by another occupant of the  defendant's apartment building). Were George not  moving to vacate the default judgment as void  (for lack of personal jurisdiction), the fact  that George waited five months after allegedly  learning about the default judgment before filing  his motion to vacate might have provided Robinson  with a means of blocking George's motion to  vacate the default judgment. See Zuelkzke Tool &  Eng. Co., Inc. v. Anderson Die Castings, Inc.,  925 F.2d 226, 229 (7th Cir. 1991) ("The entry of  a default judgment can be vacated under Rule  60(b) if a party shows (1) good cause for its  default; (2) quick action to correct it; and (3)  a meritorious defense."). However, "under F[ed].  R. Civ. Pro. 60(b)(4), [George] may attack the  judgment for lack of jurisdiction over the person  at any time since a judgment rendered without  jurisdiction over the person [is] void." Taft v.  Donellan Jerome, Inc., 407 F.2d 807, 808 (7th  Cir. 1969); see also Wright, Miller, and Kane,  sec. 2862 at 324 & n.3. Thus, the fact that  George found out about the judgment in November  1997 but did not file his motion to vacate until  March 1998 is irrelevant.


22
We have two conceivable ways of proceeding from  here. One would be simply to order the district  court to grant George's motion to set aside the  default judgment and allow further proceedings to  take place; the other would be to remand for an  evidentiary hearing on the adequacy of the 1988  efforts to serve him. This is a close call, but  in the end we have resolved it in favor of the  latter approach for several reasons. First, if  the 1988 service was indeed properly made, then  the judgment the court entered is a proper one  and it may be enforced in the United States (and  perhaps abroad, depending on the view of the  courts where George is located). Second, even now  George has not agreed to waive service or to  submit to the district court's jurisdiction; we  understand his motion to set aside the default  judgment as nothing more than that he still  wants the opportunity to contest the court's  personal jurisdiction over him. He is certainly  entitled to do so, but if there is any way to  avoid starting this old case over from ground  zero, it seems desirable to try to do so. It may  turn out, given the time that has passed since  Robinson attempted to serve George and the  potential difficulty of locating and bringing to  the hearing key witnesses who are citizens of  another country (such as Bangs and Mr. Nauglar,  the inspector present at the time of service),  that the court cannot resolve this issue. In that  case, it may still grant George's pending motion  (because the burden of showing proper service is  on Robinson) and allow Robinson now to attempt to  perfect service on him. (Although George  obviously has actual notice of the case by now,  that is of course insufficient for service. See  Swaim, 73 F.3d at 719; Mid-Continent Wood  Products, Inc. v. Harris, 936 F.2d 297, 301 (7th  Cir. 1991); see also Grand Entertainment Group,  Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 492  (3d Cir. 1993) ("Notice to a defendant that he  has been sued does not cure defective service,  and an appearance for the limited purpose of  objecting to service does not waive the  technicalities of the rule governing service. .  . . [A] motion that seeks to vacate an order for  lack of proper service does not waive the defect  in service.").)


23
For these reasons, we Reverse the district  court's denial of George's Rule 55(c) and 60(b)  motion and Remand for further proceedings  consistent with this opinion. Each party shall  bear its own costs on appeal.



Notes:


1
 See 18 U.S.C. sec. 1965(d) ("All other process in  any action or proceeding under this chapter may  be served on any person in any judicial district  in which such person resides, is found, has an  agent, or transacts his affairs."); 15 U.S.C.  sec. 77v(a) ("Any such suit or action may be  brought in the district wherein the defendant is  found or is an inhabitant or transacts business,  or in the district where the offer or sale took  place . . . and process in such cases may be  served in any other district of which the  defendant is an inhabitant or wherever the  defendant may be found."); 15 U.S.C. sec. 78aa  ("Any suit or action to enforce any liability or  duty created by this chapter . . . may be brought  in any such district wherein the defendant is  found or is an inhabitant or transacts business,  and process in such cases may be served in any  other district of which the defendant is an  inhabitant or wherever the defendant may be  found.").


2
 It is also worth noting that both the United  States and Canada are parties to the Convention  on the Service Abroad of Judicial and  Extrajudicial Documents in Civil or Commercial  Matters. See Fed. R. Civ. P. 4 notes. In the  cases to which it applies--that is, civil or  commercial cases, where service must actually  take place abroad--the Convention is mandatory.  See Volkswagenwerk AG v. Schlunk, 486 U.S. 694,  699 (1988). No one seems to have called the  Convention to the district court's attention, and  so we express no opinion on the question whether  George has waived his right to object to service  on the ground that the procedures Canada has  specified for service within its territory were  not followed, or the question whether this case  involves the kind of "civil or commercial" matter  to which the Convention applies.